DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
Response to Amendment
Acknowledgement is made to the amendment received 11/30/2020.
Claims 1, 12, 16 and 22-23 have been amended. Claims 2-3, 13 and 28-38 have been cancelled. Claims 49-53 have been added. Claims 1, 4-12, 14-27 and 39-53 are pending and addressed below. 
Claim Rejections - 35 USC § 112
Claims 24 and 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 recites the limitation “wherein the bulk analgesic temperature is between -15 and 10 degree Celsius”. This does not further limit the temperature range of below -2 degrees 
Claim 26 recites the limitation “applying a cryoprotectant”. It is unclear if the applicant is referring to the same cryoprotectant of claim 23 or a distinct cryoprotectant. For examination purposes, the cryoprotectant will be read as the same. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 6-8, 39-40, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (U.S. PGPub. No. 20070038156) in view of Levinson (U.S. Patent No. 8285390).
Regarding claim 1,  Rosenberg teaches:
A method for affecting dermal tissue of a subject with skin, comprising: applying an applicator to an external surface of the subject's skin; (Para. 0024)
cooling the external surface of the subject's skin (Para. 0010) 
 after the bulk dermal tissue is cooled…sequentially delivering energy from the applicator to heat groups of spaced apart microscopic treatment zones within the bulk dermal tissue (Para. 0010. 0027, Fig. 3, focal volumes 33)
such that the groups of the microscopic treatment zones are sequentially heated to ablate, denature, reorganize, remodel, or coagulate the treatment zones (Para. 0002, 0009; ultrasound provided as at similar range of instant application) 
and controlling delivery of the energy (Para. 0024)
Rosenberg teaches cooling the skin in order to avoid excessively high temperatures in surrounding tissue.
In related skin treatment art, Levinson teaches: 
applying a cryoprotectant to the skin; (Col. 9,  line 65-Col. 10, line 2)
cooling…using a thermoelectric cooler and the applicator to conductively cool bulk dermal tissue in the skin to a bulk analgesic temperature equal to or lower than -2°C so as 
monitoring the skin and using feedback data to avoid a freezing event in the skin; (Col. 14, lines 61-67)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rosenberg based on the teachings of Levinson to incorporate applying a cyroprotectant to the skin and monitoring the skin using feedback and using a thermoelectricic cooler to  in order to prevent a freezing event in the skin (Levinson, Col. 14, lines 61-67) while creating a large temperature gradient between the focal volumes to be heated and avoiding damage to surrounding tissues (Rosenberg, Para. 0010).
Although the Rosenberg/Levinson combination does not explicitly disclose a numbing effect to inhibit pain in the cooled bulk dermal tissue, one of ordinary skill in the art would recognize that cooling the skin below 0 degrees Celsius, as taught by Levinson, would result in numbing effect, thus inhibiting pain in the cooled bulk dermal tissue between adjacent heated microscope treatment zones. 
Further, although the Rosenberg/Levinson combination does not explicitly disclose controlling delivery of the energy to keep a density and a rate of creation sufficiently low, however, the “such that” limitation is read as functional language and thus given limited patentable weight. Rosenberg teaches using a control unit to control the depth of the focal volume, determine the temperature distribution in the vicinity of the target and treatment parameters (Para. 0024). By using the controller of Rosenberg, one of ordinary skill in the art would be able to control the density and rate of creation of microscope treatment zones 
Regarding claims 6, the Rosenberg/Levinson combination teaches:
The method of claim 1 (described above)
The cosmetic treatment method of claim 23 (described above)
wherein cooling the bulk dermal tissue includes cooling the bulk dermal tissue to a temperature equal to or lower than 5°C. (Levinson, Col. 8, line 66-Col. 9, line 3; Col. 12,  lines 23-25)
wherein the bulk analgesic temperature is between -15°C and 10°C (Levinson, Col. 8, line 66-Col. 9, line 3; Col. 12,  lines 23-25)
It would have been obvious to one of ordinary skill in the art to have modified Rosenberg based on the teachings of Levinson to have cooled the temperature below 5 degrees in order to create a large temperature gradient between the focal volumes to be heated and avoiding damage to surrounding tissues (Rosenberg, Para. 0010). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a specific range to cool the tissue, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 	
Regarding claim 7, the Rosenberg/Levinson combination teaches:
The method of claim 1 (described above)
wherein sequentially delivering energy from the applicator to heat the microscopic treatment zones includes delivering energy from the applicator, (Rosenberg, Para. 0010, 0024; Fig. 1, applicator 3) 
which is positioned at a first position on the skin, to a first group of the microscopic treatment zones beneath the first position on the skin; (Rosenberg, Para. 0027, Fig. 3, focal volumes 33) 
Rosenberg does not explicitly disclose delivering energy from the applicator positioned at a second position on the skin different from the first position to a second group of microscopic treatment zones. However, it would have been obvious to one of ordinary skill in the art to deliver energy at a second position different from the first position with a duplicate set of steps, in order to provide treatment to multiple areas of a body.
Regarding claim 8, the Rosenberg/Levinson combination teaches:
The method of claim 1 (described above)
wherein the energy is delivered without permanently damaging, via ablation or coagulation, the external surface of the subject's skin. (Rosenberg, Para. 0028).
Regarding claim 39, the Rosenberg/Levinson combination teaches:
The method of claim 1 (described above)
wherein a diameter of each of the microscopic treatment zones is equal to or less than 8 mm. (Rosenberg, Para. 0028)
Regarding claim 40, the Rosenberg/Levinson combination teaches:
The method of claim 1 (described above)
wherein an aspect ratio of each of the microscopic treatment zones is 3:1 to 2:1. (Rosenberg, Para. 0028)
Regarding claims 49 the Rosenberg/Levinson/Ramdas combination teach:
The method of claim 12 (described above)
wherein the bulk dermal tissue comprises the epidermis, dermis, and hypodermis. (Rosenberg, Para. 0028)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Rosenberg/Levinson combination in further view of Halaka (U.S. PGPub. No. 20110288537)
Regarding claim 4, the Rosenberg/Levinson combination teaches:
The method of claim 1 (described above)
The Rosenberg/Levinson combination does not explicitly disclose numbing and removing heat the dermal tissue for a sufficient time. 
In related skin cooling art, Halaka teaches:
to anesthetize the bulk dermal tissue and the microscopic treatment zones before delivering any energy to such microscopic treatment zones. (Para. 0045) 
wherein cooling the bulk dermal tissue to provide the numbing effect includes removing a sufficient amount of heat from the bulk dermal tissue for a sufficient length of time (Para. 0035)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Rosenberg/Levinson combination based on the teachings of Halaka in order to alleviate pain associated with medical treatment to the skin (Halaka, Para. 0002).

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Rosenberg/Levinson in further view of Fourkas (U.S. Application No. 20120259322 Al).
Regarding claim 5, the Rosenberg/Levinson combination teaches:
The method of claim 1 (described above)
The Rosenberg/Levinson combination fails to teach cooling the external surface includes cooling the bulk dermal tissue at a cooling rate equal to or greater than 0.5°C per second.
In related skin treatment art, Fourkas teaches:
wherein cooling the external surface of the subject’s skin includes cooling the bulk dermal tissue at a cooling rate equal to or greater than 0.5°C per second. (Para. 0012)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Rosenberg/Levinson combination based on the teachings of Fourkas to incorporate cooling the bulk dermal tissue at a cooling rate equal to or greater than 0.5°C per second because careful control of temperature is necessary to avoid unwanted tissue injuries adjacent to the tissue treatment area (Fourkas, Para. 0007).
Regarding claim 9, the Rosenberg/Levinson/Fourkas combination teaches:
The method of claim 1 (described above)
freezing at least a portion of the bulk dermal tissue; (Levinson, Col. 3, line 64-Col. 4, line 4)
detecting a freeze event in the bulk dermal tissue; and (Levinson, Col. 4, lines 25-28)
controlling the cooling of the bulk dermal tissue such that the bulk dermal tissue is frozen for a predetermined period of time after the freeze event. (Fourkas, Para. 0052) 
.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Rosenberg/Levinson/Fourkas combination in further view of Halaka (U.S. Application No. 20120259322 Al).
Regarding claim 10, the Rosenberg/Levinson/Fourkas combination teaches:
The method of claim 9 (described above)
The Rosenberg/Levinson/Fourkas combination does not explicitly disclose the cooling time.
In related skin cooling art, Halaka teaches:
 Wherein the predetermined period of time is between 5 seconds and 60 seconds. (Halaka, Para. 0005)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Rosenberg/Levinson combination based on the teachings of Halaka and Fourkas to incorporate a predetermined period of time between 5 seconds and 60 seconds in order to alleviate pain associated with medical treatment to the skin (Halaka, Para. 0002). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a specific time for cooling, . 

	
Claims 11, 16, 21, 23-26, 43-44, 47-48, 51, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Rosenberg/Levinson combination in view of Ramdas (U.S. PGPub. No. 20140200487). 
Regarding claim 11, the Rosenberg/Levinson combination teaches:
The method of claim 1 (described above)
The Rosenberg/Levinson combination does not explicitly disclose the time to creat a microscopic treatment zone. 
In related skin treatment art, Ramdas teaches:
wherein at least one microscopic treatment zone is heated and created in less than 300 milliseconds (Ramdas, Para. 0079)
and after it is so created it passively returns to a temperature equal to the bulk analgesic temperature in less than 500 milliseconds (Ramdas, Para. 0072) 
Although the Rosenberg/Levinson/Ramdas combination does not explicitly disclose passive cooling or heating tissue, avoiding the application of additional heat will inherently allow a treatment site to passively cool to its original temperature. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Rosenberg/Levinson combination based on the teachings of Ramdas  to incorporate a specific zone creation time to reduce treatment time and since it has been held that where the general 
Regarding claim 16, the Rosenberg/Levinson combination teaches similar limitations to those of claim 1. Ramdas further teaches: 
and continuing to cool the cooled bulk dermal tissue while delivering the energy to the plurality of microscopic treatment zones to maintain the numbing effect. (Ramdas, Para. 0072, 0090)
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Rosenberg/Levinson combination based on the teachings of Ramdas to continue to cool the tissue in order to decrease inflammation, pain and swelling (Ramdas, Para. 0067).
Regarding claim 21, the Rosenberg/Levinson/Ramdas combination teaches:
The method of claim 16 (described above)
 wherein cooling the bulk dermal tissue includes reducing the temperature of the bulk dermal tissue to a sufficiently low temperature to block pain in the bulk dermal tissue adjacent to the microscopic treatment zones (Ramdas, Para. 0069, 0080)
while energy is delivered to the microscopic treatment zones. (Ramdas, Para. 0090)
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Rosenberg/Levinson combination based on the teachings of Ramdas to numb the tissue in order to decrease inflammation, pain and swelling (Ramdas, Para. 0067).
Regarding claim 23, the Rosenberg/Levinson combination teaches similar limitations to those of claim 22. Rosenberg further teaches: wherein the energy is delivered to teach of the plurality of treatment zones at the same time (Rosenberg, Para. 0027; Fig. 3, focal volumes 33). 

In related skin treatment art, Ramdas teaches:
continuing to cool the volume of bulk dermal tissue while delivering the energy to the plurality of microscopic treatment zones (Ramdas, Para. 0072, 0090)
wherein the bulk analgesic temperature provides a reduction in pain associated with the energy delivery to the plurality of treatment zones. (Ramdas, Para. 0069, 0080)
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Rosenberg/Levinson combination based on the teachings of Ramdas to continue to cool the tissue in order to decrease inflammation, pain and swelling (Ramdas, Para. 0067).
Regarding claim 24, the Rosenberg/Levinson/Ramdas combination teach:
The cosmetic treatment method of claim 23 (described above)
wherein the bulk analgesic temperature is between -15oC and 10oC. (Levinson, Col. 8, line 66-Col. 9, line 3; Col. 12,  lines 23-25)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rosenberg based on the teachings of Levinson to incorporate a temperature between -2 to 10 degrees in order to create a large temperature gradient between the focal volumes to be heated and avoiding damage to surrounding tissues (Rosenberg, Para. 0010).
Regarding claim 25, the Rosenberg/Levinson/Ramdas combination teach:
The cosmetic treatment method of claim 23 (described above)
wherein the bulk analgesic temperature is above a freezing point of the subject's skin. (Levinson, Col. 12, lines 23-31; freezing point of skin is below -1.8 degrees and Levinson teaches 0-negative 10 degrees)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rosenberg based on the teachings of Levinson to incorporate the bulk analgesic temperature above a freezing point of the subject's skin in order to prevent damaging the skin during treatment.
Regarding claim 26, the Rosenberg/Levinson/Ramdas combination teach:
The cosmetic treatment method of claim 25 (described above)
further comprising applying a cryoprotectant to the subject's skin before removing heat from the subject's skin to lower the freezing point of the subject's skin. (Col. 9,  line 65-Col. 10, line 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rosenberg based on the teachings of Levinson to incorporate applying a cyroprotectant to the skin in order to create a large temperature gradient between the focal volumes to be heated and avoiding damage to surrounding tissues (Rosenberg, Para. 0010).
Regarding claims 43, and 47 the Rosenberg/Levinson/Ramdas combination teach:
The method of claim 16 (described above)
The cosmetic treatment method of claim 23 (described above)
wherein delivering energy to the plurality of treatment zones occurs after the bulk dermal tissue has been cooled to the bulk analgesic temperature. (Rosenberg, Para. 0010)
Regarding claims 44, and 48
The method of claim 16 (described above)
The cosmetic treatment method of claim 23 (described above)
wherein an aspect ratio of each of the microscopic treatment zones is 3:1 to 2:1. (Rosenberg, Para. 0028)
Regarding claims 51 and 53, the Rosenberg/Levinson/Ramdas combination teach:
The method of claim 16 (described above)
The cosmetic treatment method of claim 23 (described above)
wherein the bulk dermal tissue comprises the epidermis, dermis, and hypodermis. (Rosenberg, Para. 0028)

Claims 12, 14-15, 18, 41-42, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Rosenberg/Levinson combination in further view of Ramdas and in further view of Fourkas.
Regarding claim 12, the Rosenberg/Levinson combination teaches similar limitations to those of claim 1. The Rosenberg/Levinson combination further teaches:
and after termination of energy delivery to each microscopic treatment zone heated at the same time, (Rosenberg, Para. 0027; Fig. 3, focal volumes 33) 
The Rosenberg/Levinson combination does not explicitly disclose continuing to cool the tissue after termination of energy.
In related skin treatment art, Ramdas teaches:
after the termination of energy delivery to each microscopic treatment zone…the temperature of each such microscopic treatment zone is cooled to the bulk analgesic temperature (Ramdas, Para. 0072)
and continuing to cool the volume of bulk dermal tissue while delivering the energy to the plurality of microscopic treatment zones (Ramdas, Para. 0072, 0090)
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Rosenberg/Levinson combination based on the teachings of Ramdas to continue to cool the tissue in order to decrease inflammation, pain and swelling (Ramdas, Para. 0067).
The Rosenberg/Levinson combination does not explicitly disclose a cooling rate. 
In related skin treatment art, Fourkas teaches:
cooling a volume of bulk dermal tissue at a treatment site at a cooling rate equal to or greater than 0.50C per second (Fourkas, Para. 0012)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Rosenberg/Levinson/Ramdas combination based on the teachings of Fourkas to incorporate cooling the bulk dermal tissue at a cooling rate equal to or greater than 0.5°C per second because careful control of temperature is necessary to avoid unwanted tissue injuries adjacent to the tissue treatment area (Fourkas, Para. 0007).
Regarding claim 14, the Rosenberg/Levinson/Ramdas/Fourkas combination teaches:
The method of claim 12 (described above)
wherein delivering energy includes delivering a sufficient amount of energy to damage tissue in the plurality of microscopic treatment zones without permanently damaging, via ablation or coagulation, an amount of the volume bulk dermal tissue between adjacent heated microscopic treatment zone. (Rosenberg, Para. 0028)
Regarding claim 15, the Rosenberg/Levinson/Ramdas/Fourkas combination teaches:
The method of claim 12 (described above)
wherein heating the plurality of microscopic treatment zones includes heating each microscopic treatment zone faster than each microscopic treatment zone is passively cooled to the bulk analgesic temperature after termination of the delivery of energy to such microscopic treatment zone.
Although the Rosenberg/Levinson/Ramdas/Fourkas combination does not explicitly state the speed at which a microscopic treatment zone is heated, it would be obvious to one of ordinary skill in the art to have modified the combination to heat each microscopic treatment zone faster than each microscopic treatment zone is passively cooled to the bulk analgesic temperature in order to maintain numbness during treatment. Although the Rosenberg/Levinson/Ramdas/Fourkas combination does not explicitly disclose passive cooling, heating tissue and then avoiding the application of additional heat will inherently allow the treatment site to passively cool. Cold decreases nerve conduction velocity, thus blocking a pain sensation, which can reduce pain during treatment (Ramdas, Para. 0069).
Regarding claim 18, the Rosenberg/Levinson/Ramdas/Fourkas combination teaches:
The method of claim 1 (described above)
The Rosenberg/Levinson combination fails to teach cooling the external surface includes cooling the bulk dermal tissue at a cooling rate equal to or greater than 0.5°C per second.
In related skin treatment art, Fourkas teaches:
wherein cooling the external surface of the subject’s skin includes cooling the bulk dermal tissue at a cooling rate equal to or greater than 0.5°C per second. (Para. 0012)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Rosenberg/Levinson/Ramdas combination based on the teachings of Fourkas to incorporate cooling the bulk dermal tissue at a cooling rate equal to or 
Regarding claim 41, the Rosenberg/Levinson/Ramdas/Fourkas combination teaches:
The method of claim 12 (described above)
wherein a diameter of each of the microscopic treatment zones is equal to or less than 8 mm. (Rosenberg, Para. 0028)
Regarding claim 42, the Rosenberg/Levinson/Ramdas/Fourkas combination teaches:
The method of claim 12 (described above)
wherein an aspect ratio of each of the microscopic treatment zones is 3:1 to 2:1. (Rosenberg, Para. 0028)
Regarding claims 50 the Rosenberg/Levinson/Ramdas combination teach:
The method of claim 12 (described above)
wherein the bulk dermal tissue comprises the epidermis, dermis, and hypodermis. (Rosenberg, Para. 0028)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Rosenberg/Levinson/Ramdas combination in further view of Halaka.
Regarding claim 10, the Rosenberg/Levinson/Fourkas combination teaches:
The method of claim 9 (described above)
The Rosenberg/Levinson/Ramdas combination does not explicitly disclose the cooling time.
In related skin cooling art, Halaka teaches:
 Wherein the predetermined period of time is between 5 seconds and 60 seconds. (Halaka, Para. 0005)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Rosenberg/Levinson/Ramdas combination based on the teachings of Halaka to incorporate a predetermined period of time between 5 seconds and 60 seconds in order to alleviate pain associated with medical treatment to the skin (Halaka, Para. 0002). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a specific time for cooling, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

Claims 17, 19-20, 22, 45-46, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Rosenberg/Levinson/Ramdas combination in further view of Halaka.
Regarding claim 17, the Rosenberg/Levinson/Ramdas combination teaches:
The method of claim 16 (described above)
The Rosenberg/Levinson/Ramdas combination does not explicitly disclose the cooling time.
In related skin cooling art, Halaka teaches:
 wherein cooling the bulk dermal tissue includes cooling the bulk dermal tissue from normal body temperature to an anesthetizing temperature within 100 seconds. (Halaka, Para. 0005)

Regarding claim 19, the Rosenberg/Levinson/Ramdas/Halaka combination teaches:
The method of claim 16 (described above)
wherein cooling the bulk dermal tissue includes cooling the bulk dermal tissue from normal body temperature to a cooled temperature within a cooling period, (Halaka, Para. 0005)
wherein the cooled temperature is equal to or less than 10°C, (Levinson, Col. 8, line 66-Col. 9, line 3; Col. 12,  lines 23-25)
 and wherein the cooling period is equal to or less than 100 seconds. (Halaka, Para. 0005)
It would have been obvious to one of ordinary skill in the art to have modified Rosenberg based on the teachings of Levinson to have cooled the temperature below 10 degrees in order to create a large temperature gradient between the focal volumes to be heated and avoiding damage to surrounding tissues (Rosenberg, Para. 0010).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Rosenberg/Levinson/Ramdas combination based on the teachings of Halaka to incorporate a cooling period equal to or less than 100 seconds. Cooling 
Regarding claim 20, the Rosenberg/Levinson/Ramdas/Halaka combination teaches:
The method of claim 19 (described above)
wherein the cooled temperature is -20C, -1 C, 0°C, 1 C, 20C, 30C, 40C, 50C, 60C, 70C, 80C, 90C, or 10°C; (Levinson, Col. 8, line 66-Col. 9, line 3; Col. 12,  lines 23-25)
and wherein the cooling period is 100 seconds, 90 seconds, 80 seconds, 70 seconds, 60 seconds, 50 seconds, 40 seconds, 30 seconds, or 20 seconds. (Halaka, Para. 0005)
It would have been obvious to one of ordinary skill in the art to have modified Rosenberg based on the teachings of Levinson to have cooled the temperature below 10 degrees in order to create a large temperature gradient between the focal volumes to be heated and avoiding damage to surrounding tissues (Rosenberg, Para. 0010).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Rosenberg/Levinson/Ramdas combination based on the teachings of Halaka to incorporate a cooling period equal to or less than 100 seconds, since cooling the skin for a predetermined time before skin treatment has been observed to reduce pain, inflammation, spasms, etc. (Ramdas, Para. 0069).
Regarding claim 22,
and continuing to cool the volume of bulk dermal tissue while delivering the energy to the plurality of microscopic treatment zones (Ramdas, Para. 0072, 0090)
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Rosenberg/Levinson combination based on the teachings of Ramdas to continue to cool the tissue in order to decrease inflammation, pain and swelling (Ramdas, Para. 0067).
Halaka further teaches: 
performing a treatment cycle within a period of time equal to or less than 40 seconds (Halaka, Para. 0005)
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Rosenberg/Levinson/Ramdas combination based on the teachings of Halaka to incorporate a cooling period within 40 seconds because cooling the skin for a predetermined time before skin treatment has been observed to reduce pain, inflammation, spasms, etc. (Ramdas, Para. 0069). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a specific time for cooling, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 45, the Rosenberg/Levinson/Halaka combination teaches:
The method of claim 22 (described above)
wherein a diameter of each of the microscopic treatment zones is equal to or less than 8 mm. (Rosenberg, Para. 0028)
Regarding claim 46, the Rosenberg/Levinson/Halaka combination teaches:
The method of claim 22 (described above)
wherein an aspect ratio of each of the microscopic treatment zones is 3:1 to 2:1. (Rosenberg, Para. 0028)
Regarding claims 52 the Rosenberg/Levinson/Ramdas combination teach:
The method of claim 22 (described above)
wherein the bulk dermal tissue comprises the epidermis, dermis, and hypodermis. (Rosenberg, Para. 0028)
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the amendments have necessitated new grounds of rejection. Specifically, applicant’s argument of the limitations that art not Ramdas in view of Rosenberg are moot in view of the new rejections under Rosenberg in view of Levinson. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794